Citation Nr: 1442453	
Decision Date: 09/23/14    Archive Date: 09/30/14

DOCKET NO.  11-15 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for osteochondritis dissecans of the left ankle.

2.  Entitlement to service connection for osteoarthritis of the left ankle.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Gibson, Associate Counsel 
INTRODUCTION

The Veteran served on active duty from November 1985 to April 2007.

He appealed to the Board of Veterans' Appeals (Board/BVA) from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In February 2014, as support for his claim (the Board has separated it into two parts, owing to his diagnoses), he presented testimony at a hearing at the RO before the undersigned Veterans Law Judge (VLJ) of the Board - in other words at a Travel Board Hearing.

In this decision, the Board is granting service connection for osteochondritis dissecans.  However, the issue of whether the Veteran is additionally entitled to service connection for arthritis of this same ankle requires further development, so this additional component of the claim instead is being REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The osteochondritis dissecans of the Veteran's left ankle as likely as not was caused by injuries he sustained to this ankle during his active duty service. 


CONCLUSION OF LAW

The criteria are met for entitlement to service connection for this osteochondritis dissecans.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103A, 5107, 7104 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

As provided by the VCAA, VA has duties to notify and assist a claimant in substantiating a claim for VA benefits upon receipt of a complete or substantially complete application.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).  Here, though, the Board need not discuss whether there has been VCAA compliance because the claim is being granted, regardless.  See, e.g., 38 C.F.R. § 20.1102 (2013) and Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

Service Connection

Service connection is granted for current disability that is the result of a disease contracted or an injury sustained in the line of duty during active military service or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2013).  

Establishing entitlement to service connection requires competent and credible evidence showing:  (1) the existence of a present disability or, at the very least, showing the Veteran has had the alleged disability at some point since the filing of his claim; (2) in-service incurrence or aggravation of a relevant disease or an injury; and, (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - which is the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

Service connection may be granted for a disease diagnosed after discharge, when the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

As concerning his claimed left ankle disability, the Veteran has received a diagnosis of osteochondritis dissecans, in part, based on the results of an MRI in December 2008 by his private physician.  This same doctor indicated this diagnosis was consistent with previous trauma.  In July 2009, the Veteran's private physician additionally wrote that he had reviewed the Veteran's service treatment records (STRs), which showed that he was seen on at least three occasions in service (March 1991, March 1995, and February 1997) for complaints regarding spraining his left ankle.  This doctor concluded that the damage to the Veteran's left ankle had occurred in service (presumably from that trauma), had gradually worsened since to the point that he must wear an ankle foot orthosis (AFO), in other words a type of bracing, and that the osteochondritis dissecans diagnosed therefore had incepted prior to his separation from service (meaning during his service).

Conversely, a May 2009 VA compensation examiner indicated that the STRs supposedly contained just a single episode of mild ankle sprain.  He also pointed out that X-rays in 1991 were negative, so he did not find it likely that there was a relationship between the current disability and anything that had occurred during the Veteran's service.  He explained that a single mild sprain could not cause the current disability.

The May 2009 VA examination report is inadequate for adjudication, however, since that VA examiner apparently did not have opportunity to review all of the Veteran's STRs (or, at the very least, did not account for certain other records), which show even more entries regarding the left ankle than indicated even by the Veteran's private physician, who supports the claim.  Indeed, the Veteran testified concerning this during his rather recent hearing, citing several more instances during his service when he had complaints referable to his left ankle.  Moreover, there is no indication the VA examiner reviewed the Veteran's records of private treatment, which note the osteochondral defects were consistent with prior trauma.  The July 2009 private opinion is more probative, as it is clear that this doctor was aware of the medical history, and he provided a detailed explanation of how he arrived at his conclusion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (the probative value of a medical opinion comes from when there is factually accurate, fully articulated, and sound reasoning for the conclusion).

Accordingly, the claim is being granted, rather than denied, especially when resolving all reasonable doubt in the Veteran's favor.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.102, 3.303; Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).


ORDER

Service connection for osteochondritis dissecans of the left ankle is granted.


REMAND

The Veteran was diagnosed additionally with osteoarthritis of the left ankle in September 2008, but no opinion has been rendered as to whether it, too, is related to his left ankle injuries in service - meaning like the osteochondritis dissecans.  So, on remand, an opinion concerning this must be obtained.

Accordingly, this remaining portion of the claim is REMANDED for the following additional development and consideration:

1.  Forward the claims file to an appropriate physician for a medical nexus opinion on the likelihood (less likely, as likely as not, or very likely) that the osteoarthritis of the Veteran's left ankle - like the osteochondritis dissecans - was directly incurred during his service from injuries sustained in service, alternatively initially manifested within a year of his discharge from service (meaning by April 2008 to warrant presuming it was incurred in service), or is secondarily related to his service, that is, caused or being chronically aggravated by (meaning permanently worsened) by his now service-connected osteochondritis dissecans.

In making these necessary determinations, the examiner therefore is asked to review the relevant evidence in the claims file, including a complete copy of this remand, and to support all opinions with explanatory rationale.

Although required to review all of the relevant evidence in the claims file, the examiner's attention is specifically directed to the following pertinent information:

a.  The Veteran served on active duty from November 1985 to April 2007.  

b.  He sprained his ankle in January 1991.  A March 1991 follow up notes continued pain and that he would likely continue to sprain his ankle.  In March 1995 he had a probable ligamentous injury of the anterior extensors.  In February 1997 he turned his ankle, and the evaluating physician wanted to rule out an ankle strain.  In April 2004 the Veteran complained of pain along the ankle joint, and the evaluating physician's impression was osteoarthritis, however, there are no accompanying X-rays.

c.  The Veteran was diagnosed with arthritis via X-ray in September 2008, roughly 17 months following his separation from service.

d.  The Veteran's private physician has opined that his osteochondritis dissecans had its onset prior to separation from service (meaning during service, and this was the basis for the Board granting service connection for the osteochondritis dissecans).  So comment is similarly needed concerning the osteoarthritis affecting this same ankle.

2.  Ensure the examiner's opinion is responsive to this determinative issue of causation or aggravation.  If the examination report does not include adequate responses to the specific opinions requested, it must be returned to the examiner for corrective action.  38 C.F.R. § 3.327(a).

3.  Then readjudicate this remaining portion of the claim.  If service connection is not additionally granted for the osteoarthritis (like it was for the osteochondritis dissecans), then send the Veteran and his representative a supplemental statement of the case (SSOC) and given them time to response to it before returning this remaining portion of the claim to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument concerning this remaining portion of the claim the Board is remanding, rather than deciding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This remaining portion of the claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


